Exhibit 10.44

 

1999 OUTSIDE DIRECTORS STOCK OPTION PLAN –

 

FORM OF NON-QUALIFIED STOCK OPTION AGREEMENT

 

This Non-Qualified Stock Option Agreement (“Agreement”) has been executed this
     day of            , 20   , by and between ITT Educational Services, Inc., a
Delaware corporation (the “Company”),                         , an Eligible
Director of the Company (the “Optionee”), and sets forth the rights and
obligations of the parties hereto with respect to a Non-Qualified Stock Option
granted under the Company’s Outside Directors Stock Option Plan (the “Plan”) for
               shares of the Common Stock, $0.01 par value, of the Company
reserved for issuance under the Plan, which option was granted to the Optionee
pursuant to Section 7 of the Plan.

 

Section 1.  General Terms.  The Optionee acknowledges receipt of a copy of the
Plan.  This Agreement and the option to which it relates are subject to the
terms and conditions of the Plan, as it may be amended from time to time, all of
which are incorporated herein by reference.

 

Section 2.  Option Price.  The option granted hereunder is exercisable at a
price of $          for each share subject to this Agreement, which may be paid
by any of the means provided in Section 6(e) of the Plan.

 

Section 3.  Option Period.  The option granted hereunder may be exercised until
the close of business on            , 20   .

 

Section 4.  Vesting.  No portion of the option granted hereunder may be
exercised prior to            , 20   .  Subject to the terms and conditions of
the Plan, all of the shares under the option granted hereunder shall become
exercisable on              , 20   .

 

Section 5.  Transferability.  The option granted hereunder may not be
transferred by the Optionee except as expressly permitted by the terms of the
Plan.

 

Section 6.  Termination of Option.  The Option shall not be exercisable unless
the Optionee has been, at all times during the period beginning with the date of
grant of the Option and ending on the date of such exercise, in continuous
service on the Board of Directors of the Company, except that:

 

(i)                                     If the Optionee, prior to the date set
forth in Section 3 of this Agreement, dies, becomes permanently disabled or
retires with the consent of the Board of Directors, he or she may exercise the
Option in accordance with Section 6(f)(i) of the Plan; and

 

--------------------------------------------------------------------------------


 

(ii)                                  If the Optionee, prior to the date set
forth in Section 3 of this Agreement, ceases to serve on the Board of Directors
for any other reason, he or she may exercise the Option in accordance with
Section 6(f)(ii) of the Plan.

 

Executed and delivered on the date first written above.

 

 

 

ITT EDUCATIONAL SERVICES, INC.

 

 


 


BY:


 


 


 


 


 

 

Title:

 Senior Vice President, Human Resources

 

 

 

 

 

 

OPTIONEE:

 

 

 

 

 

 

[Print Name:

 

]

 

--------------------------------------------------------------------------------